Citation Nr: 1220016	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  08-22 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for radiculopathy of the right lower extremity, claimed as secondary to service-connected low back disability. 

4.  Entitlement to an initial rating in excess of 20 percent for service-connected arthritis of the right ankle (right ankle disability). 

5.  Entitlement to a rating in excess of 20 percent prior to March 17, 2010, and in excess of 40 percent as of March 17, 2010 for service-connected low back strain with degenerative disc disease (low back disability). 

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2006 and December 2009 of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California and Indianapolis, Indiana, respectively.  Jurisdiction of these claims is under the Indianapolis RO.  

During the pendency of this appeal, in a November 2010 rating decision, the RO granted a 20 percent rating for the Veteran's right ankle disability effective from December 22, 2005, the date of the Veteran's claim.  Further, in a July 2010 rating decision, the evaluation of the Veteran's low back disability was increased from 20 percent to 40 percent effective March 17, 2010, the date of a VA examination showing increased disability.  Because the increased ratings assigned the Veteran's right ankle disability and low back disability do not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, these claims remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal). 

The Veteran testified at a September 2010 hearing before a Decision Review Officer (DRO) at the Indianapolis RO.  A transcript of the hearing has been associated with the claims file.

In an April 2012 brief, the Veteran's representative argued that the Veteran was entitled to an increased rating for his service-connected radiculopathy of the left lower extremity.  The representative requested the Board to take "original jurisdiction" over this issue.  Service connection for radiculopathy of the left lower extremity was granted in a July 2010 rating decision.  The Veteran did not appeal the assigned evaluation of 10 percent.  In Grantham v. Brown, 114 F.3d 1156,1158-59 (Fed. Cir. 1997), the United States Court of Appeals for the Federal Circuit held that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.  As the Veteran did not submit a NOD in response to the July 2010 rating decision, the issue of entitlement to an increased rating for left lower extremity radiculopathy is not before the Board on appeal.  See id.; see also 38 C.F.R. § 20.200 (2011) (providing, in pertinent part, that an appeal consists of a timely filed NOD in writing).  As such, the issue of entitlement to a higher rating for left lower extremity radiculopathy constitutes a new claim.  The agency of original jurisdiction (AOJ) has not yet adjudicated this claim.  Accordingly, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action. 

The claims of entitlement to service connection for radiculopathy of the right lower extremity, as well as the issue of entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The preponderance of the competent and credible evidence weighs against a relationship between the Veteran's current bilateral hearing loss disability and hazardous noise exposure during active military service. 

2. The preponderance of the competent and credible evidence weighs against a relationship between the Veteran's tinnitus and hazardous noise exposure during active military service. 

3.  The Veteran's right ankle disability has been manifested by severe degenerative arthritis with marked limitation of motion, pain, instability, stiffness, weakness, and swelling, with no competent or credible evidence of ankylosis throughout the pendency of this claim.  

4.  Prior to March 17, 2010, the Veteran's low back disability was manifested by chronic pain and forward flexion in excess of 30 degrees, with no ankylosis of the spine or incapacitating episodes in a twelve-month period.

5.  As of March 17, 2010, Veteran's low back disability has been manifested by chronic pain, forward flexion of the spine less than 30 degrees, with no ankylosis of the spine or incapacitating episodes in a twelve-month period.
 

CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

3.  The criteria for a rating in excess of 20 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, and 4.71a, Diagnostic Code (DC) 5271 (2011). 

4.  The criteria for a rating in excess of 20 percent prior to March 17, 2010, and in excess of 40 percent as of March 17, 2010, for a low back disability are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

With regard to the Veteran's claims of service connection for a bilateral hearing loss disability and tinnitus, as well as his appeal of the initial rating assigned his service-connected right ankle disability, the Court has held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim requires notice of these five elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

Here, an April 2006 letter provided fully compliant VCAA notice under Dingess/Hartman, 19 Vet. App. at 484, including all five elements of service connection and the Veteran's and VA's respective responsibilities for obtaining different specified types of evidence in support of his claims.  Moreover, with regard to the evaluation of the Veteran's right ankle, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); see also Dingess, 19 Vet. App. at 484.  Further, the Veteran has neither alleged nor demonstrated that he has been prejudiced by defective VCAA notice regarding the degree of disability.  See Goodwin, 22 Vet. App. at 136 (holding that where a claim has been substantiated, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements of degree of disability and effective date); see also Dunlap, 21 Vet. App. at 119.  In this regard, the Board notes that VA requested and obtained all information from the Veteran to support his claim and granted service connection.  There is no indication that any other evidence exists to support a higher disability rating.  Thus, the VCAA's purpose has been satisfied and any error is non-prejudicial.  See id.

With regard to the Veteran's claim for an increased rating for his service-connected low back disability, the Court has held that in order to satisfy the first notice element in an increased rating claim, VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I), overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vazquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  The Court has held that except when VCAA notice as to how to substantiate an increased-rating claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-07.  

Here, an April 2006 letter provided all notice required under Vazquez-Flores, 24 Vet. App. at 97-103.  The Veteran has not argued that he was prejudiced by any alleged defect in the notice provided.  Accordingly, the Board concludes that the duty to notify has been satisfied with regard to the Veteran' claim for an increased rating for his low back disability.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained to the extent possible.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) 3.327; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, with regard to the Veteran's service connection claims for a bilateral hearing loss disability and tinnitus, an appropriate VA audiological examination was performed in July 2006.  The Board finds that this examination is adequate for the purpose of making a decision on these claims, as the examiner reviewed the claims file and the Veteran's relevant medical history, performed a thorough examination including relevant audiological testing, reported the clinical findings in detail, and provided a complete rationale for the opinion stated which is grounded in and consistent with the evidence of record.  Accordingly, the Board finds that the duty to provide an adequate VA examination with regard to the Veteran's service connection claims for hearing loss and tinnitus has been satisfied.

The Board notes that the Veteran's representative argued in an April 2012 brief that the June 2006 VA audiological examination is inadequate because the examiner based the opinion on the fact that the Veteran's hearing was normal during service, including at separation.  The Board recognizes that in Hensley v. Brown, 5 Vet. App. 155, 159 (1993), the Court held that the absence of a hearing loss disability in service does not preclude service connection for a current hearing loss disability.  However, while Hensley bars VA from automatically denying service connection on a direct basis for hearing loss simply on the grounds that hearing is normal during service, it does not preclude medical professionals from forming a medical conclusion based on normal hearing during service.  Accordingly, for the reasons discussed in the preceding paragraph, the Board finds that the June 2006 VA audiological examination is adequate. 

With regard to the evaluations of the Veteran's right ankle and low back disabilities, appropriate VA examinations were performed most recently in March 2010 for the spine and July 2010 for the ankle.  The Board finds that these examination reports are adequate for rating purposes, as the examiners reviewed the Veteran's relevant medical history as reported by him and as reflected in his VA treatment records, conducted thorough examinations relevant to the rating criteria, and described the Veteran's disabilities, to include any resulting functional impairment, in sufficient detail to enable the Board to make fully informed decisions on these claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  While the March 2010 VA examiner reviewed the Veteran's claims file, the July 2010 VA examiner noted that the claims file had not been made available to him for review.  Nevertheless, the examiner was able to review the Veteran's VA treatment records, and the file shows that almost the entirety of the medical evidence pertaining to the right ankle is embodied in the VA treatment records.  Thus, the examiner was able to access and review the same relevant information with regard to the Veteran's recent medical history pertaining to his right ankle disability as would have been available from a review of the claims file.  The Board also notes that in Mariano v. Principi, 17 Vet. App. 305, 311-312 (2003), the Court held that range of motion measurements are not conclusions drawn by a VA examiner that would be affected by review of the claims file.  As a result, the Court concluded that the failure to review the Veteran's claims file in conducting an orthopedic examination did not undermine the objective findings recorded by the VA examiner.  See id.  Likewise, the Board finds that there is no likely possibility that a review of the Veteran's claims file would alter the examiner's findings regarding the Veteran's ranges of motion or functional limitations due to pain, weakness, or instability at the time of the examination, as these findings required a physical examination of the Veteran.  See id.  Thus, the Board finds that lack of review of the claims file did not compromise the adequacy of the VA examination.  

Appropriate VA examinations of the ankle and spine were also performed in June 2009 and July 2006.  These examination reports are likewise adequate, as the examiners reviewed the Veteran's relevant medical history, examined him, and described his right ankle and low back disabilities in sufficient detail to enable the Board to make fully informed decisions on these claims.  Although the June 2009 VA examiner did not have an opportunity to review the claims file, the Board finds that this did not affect the adequacy of the physical examination performed that day for the reasons discussed in the preceding paragraph.  See id.

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of his right ankle disability or low back disability since he was last examined by VA.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II. Service Connection

The Veteran claims entitlement to service connection for a bilateral hearing loss disability and tinnitus.  For the following reasons, the Board finds that service connection is not warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for certain chronic disabilities, including organic diseases of the nervous system such as sensorineural hearing loss, and diabetes mellitus, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In order to establish entitlement to service connection for hearing loss, there must be competent evidence of hearing loss which is severe enough to be considered disabling under VA law.  See 38 C.F.R. § 3.385.  VA regulation provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered a disability eligible for service connection.  Hensley at 157, 159.

The Board finds that a current bilateral hearing loss disability has been established.  Specifically, the July 2006 VA audiological examination report reflects an 

audiogram showing puretone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
45
50
LEFT
5
10
5
20
40

Because the Veteran had puretone thresholds of 40 decibels or higher in both ears, a current bilateral hearing loss disability is established.  38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157, 159.

The Board also finds that the Veteran currently has tinnitus.  In this regard, tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking." Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (hereinafter DORLAND'S ) 1714 (28th ed. 1994)).  It is generally subjective in type.  DORLAND'S, 1956 (31st ed. 2007).  Because tinnitus is subjective, its existence is generally determined by whether or not the veteran claims to experience it.  Thus, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Charles v. Principi, 16 Vet. App. 370 (2002).  Because the Veteran has provided credible lay evidence of tinnitus, including at the July 2006 VA examination, the Board finds that this disability has been established.

The Veteran argues that his hearing loss and tinnitus were caused by hazardous noise exposure during active service.  In this regard, where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  When an injury is incurred in combat, satisfactory lay or other evidence will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence   

  
or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  While service connection for a combat-related injury may be based on lay statements alone, the competent and credible evidence must still show a current disability and a nexus to service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).   

The Veteran has not argued and the evidence of record does not otherwise show that he had combat service.  Thus, the more relaxed evidentiary standard accorded combat-related injuries does not apply.  See 38 U.S.C.A. § 1154(b).  Nevertheless, the Board finds that in-service hazardous noise exposure has been established based on the Veteran's military occupational specialty (MOS) as an engine mechanic.  While this specific MOS is not mentioned in the Department of Defense's Duty MOS Noise Exposure Listing, the MOS's for other types of mechanics have been found to involve a moderate to high probability of hazardous noise exposure.  See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  Accordingly, the Board finds that hazardous noise exposure during active service has been established.  See 38 U.S.C.A. § 1154(a).

Unfortunately, the competent evidence of record weighs against a relationship between the Veteran's hearing loss and tinnitus and his in-service noise exposure.  In this regard, the Veteran's service treatment records do not show that the Veteran sustained any hearing loss or tinnitus during service.  Specifically, his December 1973 entrance examination reflects an audiogram showing puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
/
5
LEFT
0
5
5
/
20

The Veteran's puretone thresholds at 3000 Hertz were not recorded.  This audiogram shows normal hearing at entrance.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157, 159.

The December 1977 separation examination report reflects an audiogram showing puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
5
0
5
10
5

The Veteran's separation audiogram shows normal hearing at separation.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157, 159.  Moreover, this audiogram shows a decline in puretone thresholds, and thus an improvement in hearing, at 500 Hertz and 4000 Hertz with regard to the right and left ears, respectively.  See id.  In other words, not only was the Veteran's hearing normal at separation, but the entrance and separation audiograms suggest improvement rather than deterioration of his hearing.  The separation examination also reflects that the Veteran's ears, including hearing acuity, were found to be normal on clinical evaluation.  Although the Veteran indicated a history of "ear, nose, or throat trouble" in the accompanying report of medical history, this report references a history of otitis media externa rather than hearing loss or tinnitus.  Indeed, an August 1975 service treatment record shows that the Veteran complained of a right ear ache following swimming and was found to have redness and crusting of the external ear canal.  He was diagnosed with possible otitis media.  This record is negative for complaints of findings of hearing loss or tinnitus.  Accordingly, the Board finds that hearing loss did not manifest during active service.  The service treatment records and examination reports are likewise negative for complaints or findings of tinnitus or ringing in the ears.

The Veteran has not submitted any post-service treatment records showing treatment for or complaints of hearing loss.  At the July 2006 VA audiological examination, the Veteran reported military noise exposure from working in a diesel engine room throughout the day.  He also reported occupational noise exposure in his civilian job working in industrial maintenance for fifteen years.  He denied any recreational noise exposure.  The Veteran also reported a history of tinnitus.  He was unsure of its onset but believed it was more than ten years earlier.  After reviewing the claims file and examining the Veteran, the examiner diagnosed bilateral sensorineural hearing loss.  The examiner concluded that it was less likely as not that the Veteran's hearing loss and tinnitus were caused by or a result of acoustic trauma from working on engines in confined spaces.  In support of this conclusion, the examiner explained that the Veteran's entrance and separation examinations showed normal hearing at all test frequencies in both ears.  

The Board has also considered statements submitted by the Veteran.  Specifically, the Veteran's December 2005 formal application for service connection states that his hearing loss and tinnitus began in 1977 and 1976, respectively, i.e. during active service.  However, at the July 2006 VA examination, the Veteran stated that he was unsure when his tinnitus began, but believed it was more than ten years earlier.  Then, in a March 2007 statement, the Veteran suggested that he had ringing in his ears during active service.  However, in his July 2008 substantive appeal (VA Form 9), the Veteran stated that VA often grants service connection for hearing loss and tinnitus "even if the onset of the hearing loss developed several years after the actual noise exposure."  This statement suggests that the Veteran's hearing loss did not manifest until some time after service. 

In carefully reviewing the record, the Board finds that the preponderance of the evidence weighs against a relationship between the Veteran's bilateral hearing loss disability and tinnitus and his period of service.  As noted above, the Veteran's service treatment records show normal hearing during active service.  The VA examiner found in the July 2006 VA examination report that notwithstanding the Veteran's in-service hazardous noise exposure, his hearing loss and tinnitus were not related to service given the fact that his hearing was normal at entrance and separation.  The Board finds this opinion is highly probative as it represents the findings of a medical professional specializing in audiology who reviewed the claims file, including the service treatment records and post-service medical evidence, examined the Veteran, and provided an explanation for his conclusion based on the evidence of record.  

The Board acknowledges the Veteran's statements in support of his claim, and has considered whether a continuity of symptomatology can be established to support a link between the Veteran's hearing loss and tinnitus and his period of service.  See 38 C.F.R. § 3.304.  The Veteran is competent to provide a history of his hearing loss and tinnitus, including when he first noticed these problems.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that lay evidence can be competent with respect to both the diagnosis and the etiology of a disability); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  Unfortunately, the Board does not find this history to be credible.  See Caluza, 7 Vet. App. at 506 (holding that the Board must assess the credibility and weight of the evidence); see also Layno v. Brown, 6 Vet. App. 465, 469 (holding that the weight and credibility of testimony, as distinguished from its competency, is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted); accord Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this regard, the Veteran's statements with regard to the history of his hearing loss and tinnitus have been vague, equivocal, and inconsistent with each other.  For example, the Veteran stated in his claim that these disabilities began during service, and then subsequently suggested that they did not manifest until after service.  He also stated at the July 2006 VA examination that he could not remember when his tinnitus began.  Moreover, the Veteran's assertion that they began during service is inconsistent with the service treatment records themselves, which have more probative value.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  As such, the Board does not find the Veteran's lay assertions that tinnitus and hearing loss manifested in active service or have been present ever since service to be credible.  See Caluza v. Brown, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony). 

The Board has also considered the Veteran's argument that his hearing loss and tinnitus were caused by hazardous noise exposure during active service.  In this regard, lay evidence can be competent with respect to both the diagnosis and the etiology of a disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, as a lay person, the Veteran does not have the medical training or expertise to render a competent opinion on more complex medical issues.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that unlike varicose veins, rheumatic fever is not a condition capable of lay diagnosis).  Barr v. Nicholson, 21 Vet. App. 303, 309 (2011) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  In this case, the Board finds that whether hearing loss and tinnitus were caused by in-service noise exposure is a medical determination that is too complex to be made based on lay observation alone.  Thus, the Veteran's opinion that his hearing loss and tinnitus were caused by in-service noise exposure is not competent and is outweighed by the findings to the contrary by the VA audiologist who examined him in July 2006.  Unlike the Veteran, the VA audiologist has the medical expertise to make such a determination. 

Accordingly, the Board finds that service connection for hearing loss and tinnitus is not warranted on a direct basis.  See Shedden, 381 F.3d at 1166-67.

Because there is no competent or credible evidence showing that hearing loss manifested to a compensable degree within one year of separation from active service, service connection is also not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.09.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a bilateral hearing loss disability and tinnitus must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

II. Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011).

In appeals of the initial rating assigned a recently service-connected disability, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In claims for increased ratings, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

A. Right Ankle Disability

The Veteran's service connected right ankle disability has been assigned a 20 percent rating under DC 5271, which pertains to limited motion of the ankle.  See 38 C.F.R. § 4.71a.  Under DC 5271, a compensable rating is assigned for moderate limited motion and a 20 percent rating is assigned for marked limited motion.  Id.  A 20 percent evaluation represents the maximum rating available under DC 5271. 

The Board notes that words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2011).  However, the Schedule for Rating Disabilities provides some guidance by defining full range of motion of the ankle as being dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II (2011).

The Board has reviewed the Veteran's VA treatment records, private treatment records, and the VA examination reports, as well as statements the Veteran has submitted in support of his claim.  The evidence shows that the Veteran's right ankle disability is manifested by severe arthritis with daily pain, limitation of motion, instability, stiffness, and swelling of the ankle.  

A December 2005 private treatment record reflects that the Veteran complained of lack of dorsiflexion of the ankle and difficulty standing for any length of time.  He stated that these functional limitations caused him to lose his job as an industrial maintenance person.  On physical examination, the Veteran had dorsiflexion to "roughly about neutral."  He had good subtalar motion although pain was noted with lateral subtalar motion or supination.  X-rays showed a very arthritic anterior aspect of the ankle joint with a significant amount of osteophyte formation which blocked dorsiflexion.  The same situation was present at the lateral aspect of the ankle.  

A May 2006 private treatment record shows that the Veteran walked with an antalgic (i.e. abnormal) gait with increasing pain throughout the day.  

At the July 2006 VA examination, the Veteran reported that his daily ankle pain prevented him from doing the type of work he had engaged in historically, which was industrial maintenance.  He related that he stopped working three years earlier due to his ankle pain.  An examination of the right ankle revealed swelling and effusion about the lateral side with venous congestion and stasis changes.  Some crepitus with range of motion of the ankle joint was also noted.  The examiner rendered a diagnosis of arthritis of the right ankle based on x-ray studies.  

At the June 2009 VA examination, the Veteran reported moderate swelling, pain, and stiffness of the right ankle.  Flare-ups of these symptoms occurred about fifty times in the past twelve months.  During flare-ups, which lasted about two days at a time, the Veteran had to get off of his feet and elevate his leg.  The Veteran also reported using a cane in the last two and a half years or so.  On examination, the Veteran exhibited a "very disabling" walk and was "rather unsteady in his gait."  He was unable to walk on his toes or heels.  The ankle was very large and swollen.  On range of motion, dorsiflexion was to 10 degrees and plantar flexion was to 60 degrees.  An x-ray study revealed severe traumatic arthritis.  The ankle joints were almost "nearly obliterated" on the lateral views.  There was also a large bony exostosis over the lateral collateral ligament just distal to the tibia.  The examiner diagnosed severe degenerative joint disease of the right ankle "with partial ankylosis as indicated."  

The Board notes that although the examiner stated that the Veteran had "partial ankylosis as indicated," the examiner in fact never indicated in the examination findings that the Veteran had ankylosis.  Indeed, the examination findings show that the Veteran did have some range of motion of the ankle although it was quite limited.  In this regard, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Observing that ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint", citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  As the June 2009 VA examination does not show that the Veteran's ankle was frozen in place, and as the evidence of record is otherwise negative for ankylosis of the ankle, the Board finds that ankylosis of the ankle is not established notwithstanding the examiner's notation of "partial ankylosis," which is not supported by the evidence of record. 

In a June 2009 VA general examination, the examiner specifically found after reviewing the Veteran's medical records and examining him that he did not have ankylosis of the ankle joint. 

The July 2010 VA examination report reflects that the Veteran's right ankle symptoms included deformity, giving way, instability, pain, stiffness, weakness, incoordination, and constant effusions.  The Veteran stated that he could not stand longer than 15 to thirty minutes or walk more than a few yards.  He made constant use of a cane to assist with walking.  On examination, the ankle showed bony joint enlargement, crepitus, deformity, edema, effusion, malalignment, tenderness, pain at rest, drainage, and guarding of movement.  Range of motion of the right ankle was 0 to 5 degrees dorsiflexion and 0 to 15 degrees plantar flexion.  After repetitive testing, right dorsiflexion was to 2 degrees and right plantar flexion was to 10 degrees.  The examiner found that the Veteran's right ankle disability prevented him from exercising, playing sports, or engaging in recreation.  It had severe effects on his ability to do chores, shop, travel, bathe, dress, and drive.  It had mild effects on his ability to groom.  The examiner did not render a diagnosis of ankylosis. 

In carefully reviewing the record, the Board finds that a rating in excess of 20 percent is not warranted.  As noted above, a 20 percent evaluation represents the maximum rating available under DC 5271.  Accordingly, as the maximum rating under DC 5271 has already been assigned the Veteran's right ankle disability, a higher rating is not available under this diagnostic code.

The Board notes that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2011) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Further, 38 C.F.R. § 4.45 (2011) provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes pertaining to limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, in this case, as the Veteran is already receiving the maximum schedular rating based on symptomatology that includes limitation of motion under DC 5271, an increased rating under 38 C.F.R. §§ 4.40 and 4.45 is not available.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The Board has considered whether a higher or separate rating may be assigned under other diagnostic codes.  In this regard, DC 5270 provides that a 40 percent rating is assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a.  A 30 percent rating is assigned for ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  Id.  A 20 percent rating is assigned for ankylosis of the ankle in plantar flexion less than 30 degrees.  Id.  

For the reasons discussed above, the Board finds that there is no credible evidence that the Veteran has ankylosis of the ankle.  Although there is a one-time notation in the June 2009 ankle examination of partial ankylosis, this diagnosis is not mentioned in or supported by the clinical findings, which did not show that the Veteran's ankle was frozen or fixated in place.  Moreover, the private treatment records and the July 2006 and July 2010 VA examination reports are negative for ankylosis of the ankle, and the June 2009 VA general examination report specifically states that the Veteran did not have ankylosis of the ankle.  Accordingly, the Board finds that ankylosis of the right ankle has not been established.  Therefore, a higher or separate rating under DC 5270 is not warranted.  See id.

Diagnostic Code 5272 pertains to ankylosis of the subastragalar or tarsal joint, with a 20 percent rating assigned when the ankylosis is in poor weight-bearing position, and a 10 percent rating assigned when the ankylosis is in good weight-bearing position.  38 C.F.R. § 4.71a.  Because there is no evidence of ankylosis of the ankle or subastragalar or tarsal joint, a separate rating is not warranted under DC 5272.

There is no evidence showing that the Veteran has malunion of the os calcis or astragalus (DC 5273), or astragalectomy (DC 5274). See 38 C.F.R. § 4.71a.  Accordingly, separate ratings under DC's 5271, 5272, 5273, and 5274 are not warranted.  See id.  The Board also notes that a separate rating for degenerative joint disease of the ankle may not be assigned under DC 5003, which pertains to arthritis, because a rating has already been assigned based on limitation of motion.  See id.

The Board has considered the Veteran's contention that his right ankle disability is more disabling than contemplated by the current evaluation.  In this regard, the Board has considered the evidence of considerable right ankle pain, right ankle instability, and chronic redness and swelling, as well as the fact that the Veteran walks with an antalgic gait or limp and must use a cane as a result of this disability.  However, the Board finds that the 20 percent rating assigned the Veteran's right ankle disability already compensates the Veteran for these concomitant symptoms and functional limitations.  As already noted, this is the maximum rating that may be assigned under DC 5271.  See 38 C.F.R. § 4.71a.  The ratings provided under the VA Schedule for Rating Disabilities are averages, and it follows that in most circumstances, while the rating assigned a disability may not completely account for each individual veteran's circumstances, it nevertheless is still considered adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008); see also 38 C.F.R. § 4.1.  Thus, as the Veteran's right ankle disability has already been assigned the maximum rating under DC 5271, and as the evidence of record does not show clinical findings or diagnoses meeting the criteria for separate or higher ratings under any other diagnostic code, the Board concludes that a rating in excess of 20 percent is not warranted.

The Board has considered the issue of staged ratings.  As discussed above, the Veteran's right ankle disability rating has been assigned the maximum schedular rating based on limitation of motion for the entire period on appeal.  There is no evidence showing that the Veteran has pathology of the right ankle, to include ankylosis, warranting a separate or higher disability rating.  Thus, staged ratings are not appropriate.  See Fenderson, 12 Vet. App. at 126. 

The Board notes that the Veteran has argued he is unable to work, in part, due to his right ankle disability, and thus the issue of entitlement to a TDIU has been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2011); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation).  The issue of entitlement to TDIU is addressed in the REMAND portion of this decision below.  

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2010); Thun, 22 Vet. App. at 114.  The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected right ankle disability is contemplated and reasonably described by the rating criteria, as discussed above.  See id.  As shown in the above discussion, the Veteran does not have symptoms associated with this disability, to include pain, swelling, stiffness, and instability of the ankle, that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's right ankle disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore referral for extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 20 percent for the Veteran's right ankle disability is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55. 

B. Back

The Veteran's low back disability has been evaluated as 20 percent disabling prior to March 17, 2010, and as 40 percent disabling as of March 17, 2010, under DC 5237 (lumbosacral or cervical strain) and DC 5243 (intervertebral disc syndrome).  See 38 C.F.R. § 4.71a.  The rating schedule provides for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The evaluation of intervertebral disc syndrome will be discussed below.  Under the General Rating Formula, as relevant to the present claim:

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  

See id.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  This is because the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).  

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Turning to the evidence of record, the July 2006 VA examination report reflects that the Veteran had low back pain on the left side which had worsened over the years.  He denied any incapacitating episodes requiring visits to the emergency room or special visits to a doctor's office.  He did report flare-ups of pain which occurred once a week depending on his activity level, and which he treated with rest.  These episodes lasted approximately twenty-four hours.  After repetitive use of the back, the Veteran's primary limiting symptom was pain.  On examination, the Veteran walked with an antalgic gait on the right side.  His back revealed no spasms.  On range of motion testing, the Veteran had flexion of the lumbar spine from 0 degrees to 95 degrees, with pain at the extreme 5 degrees of flexion; extension from 0 to 15 degrees with pain throughout the arc of motion; left and right lateral bending from 0 to 30 degrees with pain at the extreme 5 degrees of motion; and left and right lateral rotation from 0 degrees to 40 degrees, with greater pain turning to the right throughout the last 10 degrees of motion.

At the June 2009 VA examination, the Veteran stated that his back pain was a 5 out of 10 in terms of severity when resting, and a 9 out of 10 during flare-ups.  He reported that the pain in his back and ankle woke him up about four nights a week.  On examination, the Veteran had moderate to severe pain in the low back.  He walked with an antalgic gait which was attributed to his right ankle disability.  On range of motion testing, the Veteran had flexion to 60 degrees; extension to 10 degrees; lateral bending to the left and right to 20 degrees; and lateral rotation to the left and right to 20 degrees with severe pain in the low back.  The examiner was unable to perform repetitive testing due to pain and spasms of the back.  An x-ray study of the lumbar spine revealed multi-level degenerative disc disease.  

A June 2009 VA general examination report reflects that the Veteran's low back disability had a severe effect on his ability to exercise and prevented him from engaging in sports.  It had a moderate effect on his ability to do chores and drive; and a mild effect on his ability to shop, travel, and engage in recreation. 

At the March 2010 VA examination, the Veteran related that his low back pain was constant and varied in intensity depending on his activity level.  He reported having significant difficulty sleeping at night due to pain.  He experienced flare-ups of pain about three to four times per week which lasted several hours at a time.  He stated that any increased activity can elicit a flare-up.  In this regard, the Veteran reported that he experienced about twelve incapacitating episodes in the last year as a result of significant flare-ups.  During these episodes he rested, took medications, and stretched in order to alleviate his symptoms.  It was estimated that during flare-ups the Veteran's mobility was decreased by 80 percent.  It was noted that the Veteran used a cane primarily due to his right ankle disability.  In terms of functional impairment, the Veteran had difficulty with activities of daily living which placed too much stress on the back and was unable to participate in many recreational activities.  Moreover, the Veteran could not drive for long distances due to low back pain.  On examination, the Veteran's spine and posture were normal.  Forward flexion of the spine was to 25 degrees; extension to 12 degrees; left lateral flexion to 12 degrees; right lateral flexion to 10 degrees; left lateral rotation to 5 degrees; and right lateral rotation to 5 degrees.  The Veteran reported pain throughout the ranges of motion.  On repetition there was pain throughout the ranges of motion, but no fatigue, weakness, lack of endurance, or incoordination.  Based on previous diagnostic imaging, the Veteran was diagnosed with an L5-S1 annular disc tear and central/left paracentral disc extrusion contacting and displacing the left S1 nerve root posteriorly; multilevel foraminal stenosis, most prominent at the L3-L4 bilaterally and L5-S1 on the left; and lower lumbar facet disease.  It was based on this examination report that the RO increased the Veteran's low back disability rating from 20 percent to 40 percent due to the more limited ranges of motion of the spine reflected in this report. 

At the September 2010 Board hearing the Veteran described low back symptomatology and functional impairment similar to what he reported at the VA examinations.  He further stated that he had once been confined to his bed for two weeks due to back pain, but did not specify when this occurred.  He denied ever being prescribed bed rest by a doctor. 

The VA treatment records reflect similar symptomatology and show that he began physical therapy for his low back disability in October 2009 and discontinued it in late 2009 or early 2010.  During this time he tried lumbar traction, but it resulted in only slightly decreased pain which lasted less than a day. 

In carefully reviewing the evidence of record, the Board finds that a rating in excess of 20 percent prior to March 17, 2010 is not warranted under the General Rating Formula.  See id.  In order to establish entitlement to a rating in excess of 20 percent under the General Rating Formula, the evidence must show that the Veteran's forward flexion is 30 degrees or less, or that the Veteran has favorable or unfavorable ankylosis of the spine.  See 38 C.F.R. § 4.71a, DC 5237.  Here, the VA examination reports show that the Veteran's forward flexion of the spine well exceeded 30 degrees prior to March 17, 2010.  There is no evidence showing that flexion of the spine decreased to 30 degrees or less on repetition during this time period.  The Board acknowledges the June 2009 VA examination report indicating that the examiner was unable to perform repetitive testing due to pain and spasms of the back.  However, the VA examination reports dated both before and after this report show that the Veteran was able to perform repetitive motion of the back.  Indeed, the Veteran was able to do so in the March 2010 VA examination, when his range of motion was considerably more limited.  Moreover, a December 2009 VA physical therapy note shows that he was prescribed repeated lumbar extension exercises, which indicates that he was able to perform repetitive ranges of motion of the spine around the time of the June 2009 examination.  Thus, the Board finds that the Veteran's inability to perform repetitive range of motion testing at the June 2009 VA examination report is not indicative of the overall severity of his low back disability.  Rather, the preponderance of the credible and competent evidence shows that the Veteran's flexion of the lumbar spine consistently exceeded 30 degrees during this time period.  Thus, a rating in excess of 20 percent under the General Rating Formula based on the range of motion of the lumbar spine is not warranted.  See 38 C.F.R. § 4.71a.

The Board has considered whether a higher rating is warranted under DeLuca for functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca, 8 Vet. App. at 206-07; 38 C.F.R. § 4.40.  The Board has also considered whether a higher rating is warranted for weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45.  The Board acknowledges the functional limitations imposed by the Veteran's back disability, including its effect on his ability to exercise, engage in recreational activities, lift objects, and to drive long distances.  However, the Board finds that these limitations are expected concomitants of the Veteran's painful and limited motion of the spine, which have already been compensated for by assigning a 20 percent rating under the General Rating Formula.  Importantly, as noted above, pain, stiffness, and aching of the back are already taken into account in assigning an evaluation under the General Rating Formula.  See 38 C.F.R. § 4.71a; 68 Fed. Reg. at 51,455.  Further, the evidence of record is negative for weakness, incoordination, or excess fatigability.  Finally, the Board has considered the Veteran's reported flare-ups of his lumbar spine pain and the additional limitation in mobility they cause.  In this case, although prior to the March 2010 VA examination the Veteran has reported experiencing flare-ups about once a week lasting about twenty-four hours each, the evidence does not show that such flare-ups are indicative of the overall level of disability of the Veteran's lumbar spine disability, as reflected in the VA treatment records and examination reports.  The medical evidence does not show that the Veteran once sought treatment during these purported flare-ups.  As such, the Board gives more weight to the clinical findings in the VA treatment records and examination reports than to the Veteran's statements, as the medical professionals who evaluated the Veteran's low back disability have the medical expertise to conduct the appropriate tests and examinations to assess the true level of disability.  Thus, because the Veteran's pain and functional limitations do not represent yet additional disability beyond the 20 percent rating already assigned, a higher rating is not warranted under sections 4.40 and 4.45.  See Deluca, 8 Vet. App. at 204-07. 

There is no evidence suggesting that the Veteran has been diagnosed with ankylosis of the spine.  Thus, the criteria for a rating in excess of 20 percent under the General Rating Formula based on ankylosis of the spine have not been met.  See 38 C.F.R. § 4.71a.

Because the Veteran has been diagnosed with degenerative disc disease of the spine, the criteria for evaluating intervertebral disc syndrome under DC 5243 also apply.  See 38 C.F.R. § 4.71a, Note (6).  Under DC 5243, intervertebral disc syndrome (pre-operatively or post-operatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2011).  Id.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a10 percent rating is warranted if incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a, DC 5243 (2011).  

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a Note (1).

Here, although the Veteran has reported flare-ups of his lumbar spine pain and has stated that during such flare-ups he will rest in bed, there is no evidence of prescribed bed rest by a physician or even of medical treatment during such flare-ups.  Accordingly, a rating in excess of 20 percent based on incapacitating episodes due to intervertebral disc syndrome is not warranted.  See id.

Because the Veteran's low back disability has been assigned a 20 percent rating based on limitation of motion, a separate rating may not be assigned under DC 5003 for arthritis of the spine.  See 38 C.F.R. § 4.71a.  

Accordingly, the Board finds that a rating in excess of 20 percent under the General Rating Formula is not warranted prior to March 17, 2010. 

As noted above, the 40 percent rating was assigned based on the March 17, 2010 VA examination report, which first showed flexion of the spine limited to less than 30 degrees.  Because this is the maximum rating available based on limitation of motion, a higher rating is not warranted under the DeLuca criteria, to include 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45.  See Johnston, 10 Vet. App. at 85.  

As discussed above, the evidence does not show that the Veteran has ankylosis of the spine.  Thus, a rating in excess of 40 percent based on ankylosis of the spine as of March 17, 2010 is not warranted.  See 38 C.F.R. § 4.71a. 

Further, as discussed above, the evidence of record is negative for prescribed bed rest.  Therefore, a rating in excess of 40 percent is not warranted based on incapacitating episodes due to intervertebral disc syndrome.  

Accordingly, the Board finds that the criteria for a rating in excess of 40 percent have not been met as of or after March 17, 2010.  Rather, the Veteran's low back disability more closely approximates the criteria for a 40 percent rating.

Under the General Rating Formula, any objective neurologic abnormalities associated with disabilities of the spine are rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a (2011), Note (1).  In this case, service connection for radiculopathy of the left lower extremity was granted in a July 2010 rating decision and the Veteran has not appealed the initial evaluation assigned.  Thus, this issue is not before the Board, as discussed in the introduction to this opinion.  The issue of entitlement to service connection for radiculopathy of the right lower extremity is addressed in the REMAND portion of this decision below.  The record does not reflect any other diagnosed neurological abnormalities associated with the Veteran's lumbar spine disability.  Therefore, further consideration of associated neurologic abnormalities is not warranted in this decision.

The Board has considered the issue of staged ratings.  See Hart, 21 Vet. App. at 509-10.  As discussed above, there is no evidence showing that the Veteran is entitled to a rating in excess of 20 percent prior to March 17, 2010, or in excess of 40 percent as of March 17, 2010 for his low back disability.  Thus, further staging is not appropriate.  

Because the Veteran contends that he is unable to work in part due to his low back disability, this claim raises the issue of entitlement to a TDIU.  See 38 C.F.R. §§ 3.340, 4.16; Rice, 22 Vet. App. at 453.  This issue is addressed in the REMAND portion of this decision below.

The Board has also considered whether to refer the evaluation of the Veteran's low back disability for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.  The criteria for extraschedular consideration were discussed above in the section addressing the Veteran's right ankle disability and will not be repeated here.  The Board finds that the Veteran's service-connected low back disability is reasonably described by the General Rating Formula, for the reasons discussed above, which takes into account the Veteran's chronic low back pain and associated functional limitations.  See 38 C.F.R. § 4.71a; see also 38 C.F.R. § 4.1.  Thus, the Board finds that a comparison of the Veteran's reported symptoms and functional limitations and the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Therefore, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  Id. at 118-19.  Thus, referral for extraschedular consideration is not warranted. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 20 percent prior to March 17, 2010, and in excess of 40 percent as of March 17, 2010, for the Veteran's low back disability is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied. 

Entitlement to an initial rating in excess of 20 percent for service-connected arthritis of the right ankle is denied.

Entitlement to a rating in excess of 20 percent prior to March 17, 2010, and in excess of 40 percent as of March 17, 2010 for service-connected low back strain with degenerative disc disease is denied. 


REMAND

The remaining issues on appeal must be remanded for further development before they are ready for appellate review. 

With regard to the service connection claim for radiculopathy of the right lower extremity, the Board finds that clarification of the March 2010 VA spine examination is warranted.  In the VA examination report, the examiner opined that the Veteran had bilateral lumbosacral radiculopathy based on his reported symptoms and the fact that diagnostic imaging showed disc herniation and foraminal stenosis.  However, the VA treatment records are almost consistently negative for right lower extremity radiculopathy, although they document complaints of left lower extremity radiculopathy.  Moreover, in the June 2009 VA examination report, the examiner attributed the Veteran's reported numbness and pain in the right lower extremity to varicose veins.  Finally, and most significantly, shortly after this examination was performed, a March 2010 VA EMG examination was normal and did not show evidence of right lower extremity radiculopathy, although left lower extremity radiculopathy was diagnosed in a November 2009 VA EMG study.  Accordingly, based on the conflicting medical evidence of record, and because the examiner's findings in the March 2010 VA examination report seem to be based more on the Veteran's reported history than on the clinical findings, and did not take into account objective clinical evidence indicating that the Veteran does not have radiculopathy of the right lower extremity, the examiner who performed the March 2010 VA examination should be requested to review this evidence and reconcile it with his findings. 

Because resolution of the issue of entitlement to TDIU is dependent in part on the outcome of the claim remanded in this opinion, the Board will defer consideration of this issue at this time.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

Accordingly, the case is REMANDED for the following actions:

1. Clarification should be obtained from the examiner who conducted the March 2010 VA spine examination as to whether the Veteran has radiculopathy of the right lower extremity.  As discussed in the body of this remand, a March 2010 VA EMG examination was normal and did not show evidence of right lower extremity radiculopathy.  Moreover, the VA treatment records are generally negative for right lower extremity radiculopathy, and the June 2009 VA spine examination attributed the Veteran's right lower extremity pain to varicose veins.  The examiner's findings should be clarified and reconciled with the evidence of record.  The entire claims file and a copy of this REMAND must be made available to the examiner for review.  The Veteran should not be scheduled for another VA examination unless deemed absolutely necessary by the examiner. 

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claims on the merits, to include the issue of entitlement to TDIU.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


